In an action, inter alia, to recover damages for personal injuries, the defendants Booth Memorial Medical Center, Nancy L. Chan Amigo, J. Maresca, L. Higgins, Paratibha Ankola, and John Tasneem appeal from an order of the Supreme Court, Queens County (Smith, J.), dated May 21, 1992, which, upon granting the plaintiffs’ motion to renew, denied the appellants’ motion for summary judgment and granted the plaintiffs’ motion to vacate a conditional order of preclusion dated October 17, 1990, on condition that the plaintiffs’ attorney personally pay the appellants the sum of $2,500.
Ordered that the order is affirmed, without costs or disbursements.
Under the particular circumstances of this case, the Supreme Court did not improvidently exercise its discretion in granting the plaintiffs’ motion. Ritter, J. P., Copertino, Joy and Hart, JJ., concur.